Shaw, C. J.
The court are of opinion that the award is not valid and cannot be supported. The arbitrators have not found whether any thing remained to be done, towards the completion of the houses, according to the contracts which were referred to them; especially respecting the second house, which was alleged not to be finished.
We take the rule to be, that when the claims on both sides are for debts, or pecuniary claims, or for damages capable of being liquidated, ascertained, and reduced to a sum certain, if the arbitrators, professing to decide on the whole subject, find a balance due to the one from the other, such an award is final and conclusive, although the particulars, from which that balance resulted, are not stated. And in this case, had :t been left to the arbitrators, not to direct the specific performance of any acts for completing and finishing the buildings according to contract, but to assess damages for all deficiencies, we are inclined to think the award of a balance to be paid would have been good. But even if it was within their authority to find damages for the non-performance of the contract, in finishing and completing the buildings, instead of directing a specific performance of the contract, by making good the deficiencies, yet it was clearly within their authority to direct such things to be done specifically; and the parties *170stipulated to do and perform what should thus be directed. Now this award, finding a balance on the pecuniary claims, leaves it wholly uncertain, whether the arbitrators decided on the fact that there was or was not any such deficiencies, and if there were, that they allowed any compensation for them, in damages, in stating the balance of the account. We think it would be carrying the' doctrine of intendment too far, to assume that they decided against all claims for specific performance on both sides, merely because they have said nothing on the subject; nor is the award aided by the general statement that they have made their award “ of and concerning the premises, and the whole subject matter thereof.” It must appear, on the award, with reasonable certainty, what the rights of the parties respectively are, so as to prevent future controversy and litigation. Should actions’now be brought on the original contract, for alleged breaches, in not performing the stipulations therein contained, the defendant could not hold up this award as a bar, and show clearly therefrom that the subject matter of such breach had been passed upon and decided by arbitrators mutually chosen. Without referring to the numerous authorities cited in the full and able argument, one recent case appears to us to be in point. Rider v. Fisher, 3 Bing. N. R. 874, and 5 Scott, 86.

Plaintiff nonsuit.